
	
		I
		111th CONGRESS
		2d Session
		H. R. 5394
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Meeks of New York
			 (for himself, Ms. Clarke,
			 Mr. Clay, Ms. Moore of Wisconsin,
			 Mr. Gutierrez,
			 Mr. Rush, Mr. Butterfield, Ms.
			 Fudge, and Mr. Watt)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide for the establishment of an
		  American Enterprise Fund for Haiti and to ensure effective oversight of United
		  States Government earthquake recovery and redevelopment activities in
		  Haiti.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Haiti Private Sector
			 Development Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—American Enterprise Fund for Haiti
					Sec. 101. Designation of fund.
					Sec. 102. Transfer of United States funds to Enterprise Fund;
				use of funds.
					Sec. 103. Administration of funds.
					Sec. 104. Audits, records, and reports.
					Sec. 105. Nonapplicability of other laws.
					Sec. 106. Authorization of appropriations.
					Title II—Haiti Assistance Oversight Summary Reports
					Sec. 201. Annual summary reports.
					Sec. 202. Submission and availability of reports.
					Sec. 203. Treatment of sensitive material.
					Sec. 204. Definition.
				
			IAmerican
			 Enterprise Fund for Haiti
			101.Designation of
			 fund
				(a)In
			 generalThe President is
			 authorized to designate as eligible to receive funds and support under this
			 title not more than 1 private, nonprofit organization that the President
			 determines has been established to carry out the activities described in
			 section 102. Such organization shall be known as the American Enterprise Fund
			 for Haiti (in this title referred to as the Enterprise Fund).
				(b)Consultation
			 with CongressBefore
			 designating an organization under subsection (a), the President shall consult
			 with—
					(1)the majority
			 leader and the minority leader of the Senate; and
					(2)the Speaker and
			 the minority leader of the House of Representatives.
					(c)Board of
			 Directors
					(1)In
			 generalThe Enterprise Fund
			 shall be governed by a board of directors composed of private citizens of the
			 United States and private citizens of Haiti who—
						(A)have had
			 successful business careers in private equity, banking, or finance in
			 developing economies; or
						(B)have experience
			 similar to that of individuals who served on the board of directors of a fund
			 similar to the Enterprise Fund that—
							(i)was
			 established by the United States Government on or after January 1, 1990;
			 and
							(ii)earned a positive
			 return on the funds under its control.
							(2)Majority of
			 United States citizensA majority of the board of directors of
			 the Enterprise Fund shall be United States citizens.
					(3)Respect for
			 democracy and free marketOnly Haitian citizens who demonstrate
			 respect for democracy and a free-market economy may serve as members of the
			 board of directors of the Enterprise Fund.
					(d)Private
			 character of Enterprise FundNothing in this title shall be construed to
			 make the Enterprise Fund an agency or establishment of the United States
			 Government, or to make the officers, employees, or members of the board of
			 directors of the Enterprise Fund officers or employees of the United States for
			 purposes of title 5, United States Code.
				(e)Eligibility of
			 Enterprise Fund To receive United States fundsA transfer of
			 funds may be made to the Enterprise Fund under section 102(a) only if the
			 Enterprise Fund agrees to comply with the requirements of this title.
				102.Transfer of
			 United States funds to Enterprise Fund; use of funds
				(a)Transfers to
			 Enterprise FundFrom amounts
			 made available under section 106, the Secretary of the Treasury may transfer
			 not more than $100,000,000 to the Enterprise Fund for the Enterprise Fund to
			 carry out the activities described in this section and for the administrative
			 expenses of the Enterprise Fund.
				(b)Authorized
			 Activities
					(1)In
			 generalThe Enterprise Fund
			 may provide assistance only for programs and projects that will promote—
						(A)development of the Haitian private sector,
			 including microbusinesses and small businesses, the agriculture, finance,
			 energy, construction, garment, and tourism industries, and joint ventures with
			 United States and Haitian participants; and
						(B)policies and practices conducive to private
			 sector development in Haiti, through loans, equity investments, feasibility
			 studies, grants, technical assistance, training, insurance, guarantees, and
			 other measures.
						(2)Percentage of
			 funds that may be used for grantsNot more than 20 percent of the
			 funds transferred to the Enterprise Fund under subsection (a) may be used for
			 assistance in the form of grants. Assistance provided under paragraph (3)(D)(i)
			 shall not be counted for purposes of the preceding sentence.
					(3)Specific
			 activities
						(A)Indigenous
			 credit bureausThe Enterprise
			 Fund may make investments in and grants for and otherwise encourage the
			 establishment of consumer credit bureaus in Haiti.
						(B)Information
			 technology infrastructureThe
			 Enterprise Fund may make investments in and grants for projects providing the
			 modern information technology infrastructure needed for the delivery and
			 monitoring of services to economically vulnerable populations in Haiti.
						(C)Management and
			 technical capacity buildingThe Enterprise Fund may make investments in
			 and grants for projects providing management and technical capacity training
			 and development, which may include training on effective management and
			 governance for promoting private sector development.
						(D)America for
			 Haitian Private Sector Development Foundation
							(i)EstablishmentThe
			 Enterprise Fund may use not more than $5,000,000 of the funds transferred to it
			 under subsection (a) to establish and provide support for the America for
			 Haitian Private Sector Development Foundation (in this title referred to as the
			 Foundation).
							(ii)Activities of
			 Foundation
								(I)RecruitmentThe
			 Foundation shall develop programs to recruit qualified individuals from the
			 United States, including the Haitian diaspora in the United States, to go to
			 Haiti to provide technical expertise to the Haitian government to support
			 public functions and to fill capacity gaps in the Haitian government,
			 especially at Haitian government ministries that oversee the private sector and
			 were disrupted by the earthquake that occurred on January 12, 2010. Such
			 individuals may serve for short or extended periods of time, not to exceed 2
			 years, as necessary to meet the needs of the Haitian government. The Foundation
			 shall pay such individuals such reasonable compensation for their services as
			 the Foundation considers necessary to attract a sufficient number of qualified
			 individuals.
								(II)Activities
			 after winding down of Enterprise FundThe Enterprise Fund shall ensure that the
			 Foundation is in a position to continue supporting the development and good
			 governance of the Haitian private sector after the Enterprise Fund is wound
			 down and no longer receives funding from the United States Government.
								(c)Financial
			 instruments for individual investment in HaitiThe Enterprise
			 Fund shall, if at all practicable, establish financial instruments that will
			 enable individuals to invest in the Haitian private sector.
				(d)Priority in
			 making investments and grantsIn making investments and grants
			 under this section, the Enterprise Fund shall give priority to industries
			 targeted by the Haitian government for economic recovery and growth.
				(e)Matters for
			 consideration in carrying out authorized activitiesIn carrying out activities under this
			 title, the Enterprise Fund shall take into account such considerations as
			 internationally recognized worker rights and other internationally recognized
			 human rights, environmental factors, United States economic and employment
			 effects, and the likelihood of commercial viability of the activity receiving
			 assistance from the Enterprise Fund.
				103.Administration
			 of funds
				(a)Retention of
			 investment earnings
					(1)Retention of
			 interestThe Enterprise Fund
			 may hold funds transferred to it under section 102(a) in interest-bearing
			 accounts, prior to the disbursement of such funds for the activities described
			 in section 102, and may retain for such purposes any interest earned on such
			 deposits without returning such interest to the Treasury and without further
			 appropriation by Congress.
					(2)Use of
			 investment returns and other paymentsThe Enterprise Fund may use returns on
			 investments of the Enterprise Fund and other payments to the Enterprise Fund to
			 make investments in and grants for projects carried out under section 102,
			 without returning such returns or other payments to the Treasury and without
			 further appropriation by Congress.
					(b)Use of United
			 States private venture capital
					(1)In
			 generalIn order to maximize the effectiveness of the activities
			 of the Enterprise Fund, the Enterprise Fund may conduct public offerings or
			 private placements for the purpose of soliciting and accepting United States
			 venture capital, which may be used, separately or together with funds
			 transferred to the Enterprise Fund under section 102(a), for any lawful
			 investment purpose that the board of directors of the Enterprise Fund considers
			 appropriate to carry out this title.
					(2)DistributionsFinancial
			 returns on Enterprise Fund investments that include a component of private
			 venture capital may be distributed, at such times and in such amounts as the
			 board of directors of the Enterprise Fund considers appropriate, to the
			 investors of such capital.
					(c)Limitation on
			 payments to Enterprise Fund personnelNo funds of the Enterprise Fund shall inure
			 to the benefit of any board member, officer, or employee of the Enterprise
			 Fund, except as salary or reasonable compensation for services.
				(d)Winding down of
			 Enterprise Fund; Repayment of funds to Treasury
					(1)In
			 generalAt such time as the board of directors of the Enterprise
			 Fund considers appropriate, but not later than December 31, 2025, the
			 Enterprise Fund shall—
						(A)wind down its
			 activities; and
						(B)repay to the
			 Treasury the full amount of funds the Enterprise Fund received from the United
			 States Government throughout the existence of the Enterprise Fund.
						(2)Ensuring ability
			 to repayThe Enterprise Fund shall make grants, investments, and
			 provide other assistance under section 102 in a manner that ensures the ability
			 of the Enterprise Fund to make the repayments to the Treasury required by
			 paragraph (1)(B).
					104.Audits,
			 records, and reports
				(a)Independent
			 private auditsThe accounts
			 of the Enterprise Fund shall be audited annually in accordance with generally
			 accepted auditing standards by independent certified public accountants or
			 independent licensed public accountants certified or licensed by a regulatory
			 authority of a State or other political subdivision of the United States. The
			 report of an audit under this subsection shall be included in the annual report
			 under subsection (d) for the year involved.
				(b)GAO
			 auditsWith respect to any
			 period during which the Enterprise Fund is in possession of funds received from
			 the United States Government, the Comptroller General of the United States may
			 audit the financial transactions of the Enterprise Fund in accordance with such
			 principles and procedures and under such rules and regulations as the
			 Comptroller General may prescribe.
				(c)Recordkeeping
			 requirementsThe Enterprise Fund shall ensure that—
					(1)each recipient of
			 assistance provided by the Enterprise Fund under section 102 keeps—
						(A)separate accounts
			 with respect to such assistance;
						(B)such records as may be reasonably necessary
			 to disclose fully the amount and the disposition by such recipient of the
			 proceeds of such assistance, the total cost of the project or undertaking in
			 connection with which such assistance is given or used, and the amount and
			 nature of that portion of the cost of the project or undertaking supplied by
			 other sources; and
						(C)such other records as will facilitate an
			 effective audit; and
						(2)the Enterprise Fund, or an authorized
			 representative of the Enterprise Fund, has access for the purpose of audit and
			 examination to any books, documents, papers, or records of the recipient that
			 are pertinent to assistance provided by the Enterprise Fund under section
			 102.
					(d)Annual
			 reportsWith respect to each
			 year during any part of which the full repayment to the Treasury required by
			 section 103(d)(1)(B) has not yet been completed, the Enterprise Fund shall, not
			 later than 120 days after the conclusion of such year, publish a report that
			 includes a comprehensive and detailed description of the Enterprise Fund's
			 operations, activities, financial condition, and accomplishments under this
			 title for such year.
				105.Nonapplicability
			 of other lawsNotwithstanding
			 any other provision of law—
				(1)funds may be transferred to the Enterprise
			 Fund under section 102(a) and used for the activities described in section 102;
			 and
				(2)executive branch agencies may conduct
			 programs and activities and provide services in support of the activities of
			 the Enterprise Fund.
				106.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of the Treasury $100,000,000 to
			 carry out section 102(a), to remain available until expended or until the
			 Enterprise Fund winds down its activities, whichever occurs earlier.
			IIHaiti Assistance
			 Oversight Summary Reports
			201.Annual summary
			 reports
				(a)In
			 generalNot later than
			 January 31 of each of the years 2011 through 2016, the President shall submit
			 to Congress a report that summarizes and analyzes all reports available to the
			 President that were prepared for the purpose of providing oversight and
			 evaluation of earthquake recovery and redevelopment activities conducted by
			 United States Government agencies during the preceding year.
				(b)Contents of
			 reportEach report submitted under subsection (a) shall
			 include—
					(1)with respect to each United States
			 Government agency that conducted earthquake recovery and redevelopment
			 activities during the year covered by the report, a statement of the
			 obligations, outlays, and receipts of such agency related to such activities
			 during such year; and
					(2)with respect to
			 United States Government earthquake recovery and redevelopment programs—
						(A)an impact
			 assessment of each such program and of all such programs;
						(B)an analysis of
			 program conflicts;
						(C)an assessment of
			 areas for future improvement in individual programs, groups of programs, or all
			 such programs; and
						(D)the proposed
			 expenditures of each such program for each of the 5 fiscal years following the
			 fiscal year in which the report is submitted.
						(c)Coordination and
			 cooperation
					(1)In
			 generalIn preparing a report under subsection (a), the President
			 shall coordinate with the officials listed in paragraph (2), and such officials
			 shall cooperate with the President in fulfilling the requirements of such
			 subsection.
					(2)Officials
			 listedThe officials listed in this paragraph are the
			 following:
						(A)The Inspector
			 General of the Department of Defense.
						(B)The Inspector
			 General of the Department of State.
						(C)The Inspector
			 General of the Department of the Treasury.
						(D)The Inspector
			 General of the United States Agency for International Development.
						(E)Any other officer
			 or employee of the United States Government primarily responsible for oversight
			 of an earthquake recovery or redevelopment program of the United States
			 Government.
						(3)Coordination
			 with GAOThe President shall coordinate with the Comptroller
			 General of the United States in any oversight of earthquake recovery and
			 redevelopment undertaken by the Comptroller General, as the President and the
			 Comptroller General consider appropriate.
					202.Submission and
			 availability of reports
				(a)Submission to
			 executive branch agenciesWhen the President submits a report to
			 Congress under section 201(a), the President shall submit a copy of such report
			 to—
					(1)the Secretary of
			 Defense;
					(2)the Secretary of
			 State;
					(3)the Secretary of
			 the Treasury; and
					(4)the Administrator
			 of the United States Agency for International Development.
					(b)AvailabilityThe
			 President shall make the unclassified portion of each report submitted under
			 section 201(a) available—
					(1)to the public in
			 hard copy, upon request and for a reasonable fee; and
					(2)on an appropriate
			 Internet Web site of an agency or instrumentality of the United States
			 Government.
					203.Treatment of
			 sensitive material
				(a)Form of
			 reportThe report required by
			 section 201(a) shall be submitted in unclassified form but may include a
			 classified annex.
				(b)Disclosure of
			 certain informationNothing in this title shall be construed to
			 permit or require the disclosure of information that is—
					(1)specifically
			 prohibited from disclosure by any other provision of law;
					(2)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
					(3)a
			 part of an ongoing criminal investigation.
					204.DefinitionIn this title, the term earthquake
			 recovery and redevelopment means assistance provided to the Haitian
			 government, Haitian private sector entities, and the Haitian people to restore
			 and strengthen the functioning of the government, the economic system, and
			 society after the earthquake that occurred on January 12, 2010.
			
